         Case 4:15-cv-00566-KGB Document 231 Filed 01/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

PLANNED PARENTHOOD OF ARKANSAS
AND EASTERN OKLAHOMA, INC., et al.                                                   PLAINTIFFS

v.                               Case No. 4:15-cv-00566 KGB

CINDY GILLESPIE                                                                     DEFENDANT

                                             ORDER

        Before the Court is a joint status report and motion to further stay proceedings (Dkt. No.

230). On March 20, 2020, the parties jointly requested a stay of all proceedings in the light of the

global pandemic of COVID-19 (Dkt. No. 219). The Court granted that motion and directed the

parties to submit an update to the Court by May 20, 2020, advising as to whether discovery can

reasonably proceed or whether a further stay is necessary (Dkt. No. 220). On May 15, 2020, the

parties jointly requested a further stay of all proceedings (Dkt. No. 221). The Court granted that

motion and directed the parties to submit an update to the Court by July 20, 2020, advising as to

whether discovery can reasonably proceed or whether a further stay is necessary (Dkt. No. 222).

On July 15, 2020, the parties jointly requested a further stay of all proceedings (Dkt. No. 223).

The Court granted that motion and directed the parties to submit an update to the Court by

September 21, 2020, advising as to whether discover can reasonably proceed or whether a further

stay is necessary (Dkt. No. 224). On September 18, 2020, the parties filed a status report and

motion to further stay all proceedings (Dkt. No. 227). The Court granted that motion and directed

the parties to submit a joint update to this Court on or before Friday, January 22, 2021 (Dkt. No.

229).

        The parties have now filed a joint status report and motion to further stay proceedings again

stating that discovery cannot reasonably proceed due to the current public health crisis (Dkt. No.
         Case 4:15-cv-00566-KGB Document 231 Filed 01/22/21 Page 2 of 2




230). The parties propose a joint update to the Court no later than Monday, March 22, 2021, in

order to advise the Court as to whether discovery can reasonably proceed at that time or whether

a further stay is necessary (Id., at 2). For good cause shown, the Court grants the parties’ joint

motion to further stay proceedings (Id.). The Court directs the parties to submit a joint update on

or before Monday, March 22, 2021, advising the Court as to whether discovery can reasonably

proceed at that time or whether a further stay is necessary.

       It is so ordered, this the 22nd day of Janury, 2021.


                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Court




                                                 2
